Citation Nr: 1542856	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-22 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, and died on November [redacted], 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in April 2015.


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2004.
 
2.  The death certificate shows the immediate cause of death was squamous cell carcinoma of the tongue and the condition contributing to immediate cause of death was anemia.

3.  At the time of his death, the Veteran had no service-connected disabilities.
 
4.  The most probative evidence indicates the Veteran's death is unrelated to service or any event of service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in March 2009, the appellant was notified of the evidence necessary to substantiate her claim.  The letter identified what information she needed to provide and what information and evidence that VA would attempt to obtain. 

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private treatment records have been obtained.  Moreover, a VA medical opinion was obtained, and the Board finds that the opinion is sufficient for adjudicatory purposes as it is supported by sufficient rationale. 

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Service connection for the cause of the Veteran's death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2014).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The Veteran's death certificate reflects that the immediate cause of death was squamous cell carcinoma of the tongue.  Anemia is listed as a condition contributing to immediate cause of death. 

In the August 2012 VA Form 9, the appellant contended that the Veteran's trachea and diabetes were factors that contributed to his death.

Since service-connection was not in effect for any disability at the time of the Veteran's death, for the appellant to prevail, the evidence would need to show that during his lifetime the Veteran should have been service connected for a condition that was either the principal or a contributory cause of the Veteran's death.

The Veteran's service treatment records show no evidence of squamous cell carcinoma of the tongue, anemia, diabetes, or a trachea condition.  Thus, service connection on a direct basis is not indicated. 

As the Veteran was stationed in Vietnam, exposure to herbicides has been conceded.  For those exposed to such herbicides, service connection shall be presumed for certain enumerated diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and type 2 diabetes.  38 C.F.R. § 3.309(e).  Squamous cell carcinoma of the tongue and anemia are not among the list of diseases presumptively related to Agent Orange exposure.

The Board acknowledges the appellant's contention that the Veteran should be service-connected for his trachea and diabetes as factors contributing to his death. See August 2012 VA Form 9.  In September 2003, the Veteran had a tracheotomy and a biopsy due to his right tongue mass.  A September 2004 private treatment report of a CT scan of the chest showed a nodule at the right lung base and it is noted that this "could represent a metastatic nodule."  However, a review of the medical records shows no diagnosis of a respiratory cancer, including cancer of the trachea.  

In regard to diabetes, while VA treatment records show insulin among the list of the Veteran's medications in 2004, the records show no diagnosis of diabetes.  

Moreover, even if there was evidence of these conditions in the claims file, the claims file contains no evidence showing that a condition of the trachea or diabetes was either the principal cause or a contributory cause of the Veteran's death.  Accordingly, service connection for the cause of the Veteran's death has not been established.

In March 2015, the Board requested a VHA opinion from an oncologist on whether the Veteran's squamous cell carcinoma of the tongue and/or anemia were incurred in, caused or aggravated by his military service, to include his presumed exposure to Agent Orange while serving in Vietnam.  The VHA opinion request also noted that the appellant contended the trachea and diabetes are factors that contributed to death and asked for an opinion on whether the Veteran's death was otherwise related to a disease or injury of service origin.  In June 2015 the oncologist opined it is unlikely the Veteran's tongue cancer was incurred in, or caused or aggravated by his military service.  He opined that the Veteran's anemia was directly caused by his tongue cancer and therefore it was also unlikely that anemia was incurred in, or caused or aggravated by his military service.  Further, he did not believe the Veteran's death was related to a disease or injury of service origin.  This clear statement from a physician is the most probative evidence on the question at issue, since it is from a medically trained professional and sufficient rationale is provided.

Accordingly, the greater weight of the evidence is against the conclusion that a service-connected disability caused or contributed to the Veteran's death
ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


